Citation Nr: 1818803	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for throat cancer.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from May 1969 to May 1971, and was awarded the Vietnam Service Medal with One Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      rating decision from the Department of Veterans Affairs (VA) Regional Office in       (RO), which denied service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

The Veteran testified before the undersigned Veterans Law Judge in a June 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In April 2017, the Veteran filed a notice of disagreement with a December 2016 rating decision which, in pertinent part, denied entitlement to service connection for throat cancer.  The Veteran also filed a June 2017 notice of disagreement to a May 2017 rating decision which denied entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO has acknowledged the June 2017 notice of disagreement in a June 2017 correspondence, and additional action is pending.  As such, this situation is distinguishable from Manlincon where a notice of disagreement had not been recognized.  As the RO has acknowledged the Veteran's notice of disagreement, Manlincon is not applicable and the Board declines to remand the issue of entitlement to a TDIU.  This matter is referred to the RO for continued development and the issuance of a statement of the case.

However, the RO did not acknowledge the Veteran's timely April 2017 notice of disagreement regarding the issue of entitlement to service connection for throat cancer.  The Board finds that the RO's failure to acknowledge the notice of disagreement and failure to issue a statement of the case as to this issue is a procedural defect.  The issue of entitlement to service connection for throat cancer has been added to the appeal pursuant to Manlincon and is remanded for the issuance of a statement of the case.

The issue of entitlement to service connection for throat cancer is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  Symptoms of diabetes mellitus were not chronic in service and continuous after service separation. 

 3.  Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

 4.  Currently diagnosed diabetes mellitus is not etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a January 2013 preadjudicatory notice letter to the Veteran addressing his claim for service connection for diabetes mellitus based on exposure to an herbicide agent.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, VA treatment records, lay statements, a videoconference hearing transcript and unit and ship histories provided by the U.S. Army and Joint Services Records Research Center (JSRRC).

The Board finds that a VA examination or opinion is not necessary to address service connection for diabetes mellitus.  VA must provide a VA medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus in service.  Moreover, there is no credible lay or medical evidence which relates the diabetes mellitus to service. Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination. 

As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide agent, and no symptoms, injury, or disease related to diabetes mellitus in service.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection because there is no relevant injury, disease, event, or exposure in service to which the current disability could be related by competent opinion.  See 
38 U.S.C. § 5103A (a)(2) (2012) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2017) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury, symptoms in service, the Board finds a VA examination or opinion is not necessary for disposition of the claim. 

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.
 §§ 1110, 1131(2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  Claims based on statements that exposure occurred because herbicide agents were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam do not qualify for the presumption of exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (Sept. 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2017).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2017). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

VA revised 38 C.F.R. § 3.307 to add a presumption of exposure to herbicides for members of the Air Force and Air Force Reserve who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been exposed during such service to an herbicide agent. 80 Fed. Reg. 35,246, 35,248  (June 19, 2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends in a December 2013 notice of disagreement, and within a June 2017 videoconference hearing, that he was exposed to herbicide agents in Vietnam.  Specifically, he reported that while aboard the U.S.S Kitty Hawk (CVA 63) as an aircraft mechanic, he was exposed to herbicide agents, to include Agent Orange, while repairing aircraft that had recently performed flight missions over Vietnam.  The Veteran contends that service connection is warranted for diabetes mellitus based on the alleged herbicide agent exposure.

The Veteran has currently diagnosed diabetes mellitus.  VA treatment records show that the Veteran is receiving treatment for diabetes mellitus, to include receiving insulin, which the Veteran indicates was originally diagnosed by a private physician in 1999.

The Veteran's DD Form 214, personnel records, and service treatment records show that he served in the Navy as an Aircraft Mechanic (7060) and was awarded the Vietnam Service Medal with One Bronze Star, and verify service aboard the U.S.S. Kitty Hawk.

The Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The Veteran does not contend visitation to the Republic of Vietnam, and results of research conducted by the JSRRC, received in October 2013, shows that the Veteran's unit history does not provide conclusive proof of in-country service. 

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325   (2015).  Given the Veteran's assertions of never having visited Vietnam and the implication that he did not visit the inland waterways of Vietnam because he only served aboard the aircraft carrier, the Board finds that the Veteran's service aboard the U.S.S. Kitty Hawk does not constitute service in Vietnam.  Rather, he had only "blue water" service; that is, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, 20 Vet. App. 257; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06; see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The USS Kitty Hawk is not included in that list (last updated June 15, 2016).

Additionally, a September 2014 JSRRC memorandum confirms that there is no evidence to support exposure to herbicide agents during naval service offshore of the Republic of Vietnam.  In the course of its research, the JSRRC reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC indicated that it has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC concluded that it could not provide evidence or support to a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.

While the Veteran asserts he was exposed to herbicide agents while in service, the Board finds probative the JSRRC Naval ship history search results, which do not tend to support the Veteran's claim.  See VBA Fast Letter 10-37 (Sept. 10, 2010).  The Veteran has not submitted evidence outside of his lay assertions that tend to corroborate his statements.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service.

Regarding the newly added presumption for members of the Air Force and Air Force Reserve who regularly operated, maintained, or served aboard C-123s, the Veteran was a member of the Navy, not the Air Force, and there is no evidence that the planes he referenced were C-123s. Therefore, the Veteran is also not presumed to have been exposed to herbicides on this basis.

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicide agents does not apply to the Veteran's claim of service connection for diabetes mellitus.  38 U.S.C. § 1116(f) (2012).  Further, as he is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C. § 1116(a)(1) does not apply. 

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claims for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d) (2017); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records, to include a May 1971separation examination, do not identify any injury, symptoms, or treatment related to diabetes mellitus.  The Veteran has not otherwise identified symptoms related to diabetes mellitus in service, or injuries or incidents, other than the alleged herbicide exposure, which has not been confirmed in this case.  The Veteran does not contend that diabetes was manifest in service or shortly after service.  Instead, the record shows that diabetes mellitus was diagnosed in 1999, decades after service.  Accordingly, the Board finds that symptoms of diabetes mellitus were not chronic in service and continuous after service separation.  Because diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus.  There is no evidence of complaints related to, treatment for, or diagnoses of diabetes mellitus during active service, and there is no indication of symptoms, treatment, or diagnoses for diabetes mellitus until decades after service separation.  The evidence of record does not relate currently diagnosed diabetes mellitus to service.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus is not warranted. 

To the extent that the Veteran contends that diabetes mellitus is related to Agent Orange exposure in service, due to the lack of corroborating evidence in official documents or elsewhere, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to an herbicide agent in service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's lay statements, he contends that he was exposed to Agent Orange while aboard the U.S.S. Kitty Hawk, but has not submitted any evidence outside of his own lay assertions to corroborate his allegation of exposure.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure. 

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for diabetes mellitus, to include a due to exposure to herbicide agents, is denied.

REMAND

The Veteran filed a timely notice of disagreement to a December 2016 rating decision, which denied the Veteran's claim of entitlement to service connection for throat cancer.  The RO, however, has neither acknowledged the Veteran's April 2017 notice of disagreement, nor issued a statement of the case addressing the issue of entitlement to service connection for throat cancer.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon, 12 Vet. App. 238.  Accordingly, the appeal with regard to this issue is being remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of service connection for throat cancer.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


